Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 10, 2019

                                     No. 04-17-00347-CV

            Rita GONZALEZ as Trustee of RG Family Trust and Ramon Gonzalez,
                                      Appellants

                                               v.

                            Don A. JANSSEN and Debra Janssen,
                                       Appellees

                  From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 15-09-00215-A-CVK
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER

        The parties have filed a joint motion to expedite the mandate, explaining that they have
settled their disputes and seek to end this litigation as promptly as possible. The motion is
GRANTED. The Clerk of this Court is directed to immediately issue the mandate to the trial
court in accordance with Texas Rule of Appellate Procedure 18.1(c).




                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2019.



                                                    ___________________________________
                                                    Luz Estrada, Chief Deputy Clerk